
	

115 HRES 952 RH: Providing for consideration of the bill (H.R. 4760) to amend the immigration laws and the homeland security laws, and for other purposes.
U.S. House of Representatives
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 155
		115th CONGRESS
		2d Session
		H. RES. 952
		[Report No. 115–770]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2018
			Mr. Burgess, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be
			 printed
		
		RESOLUTION
		Providing for consideration of the bill (H.R. 4760) to amend the immigration laws and the homeland
			 security laws, and for other purposes.
	
	
 That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 4760) to amend the immigration laws and the homeland security laws, and for other purposes. All points of order against consideration of the bill are waived. The amendment printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate, with 40 minutes equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary and 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Homeland Security; and (2) one motion to recommit with or without instructions.
		
	June 20, 2018Referred to the House Calendar and ordered to be
			 printed